Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 3/12/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17, 18, 24, and 25  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 105314099).

Regarding claim 15, Wang discloses:
An autogyro, comprising: an autorotation rotor (22); an instrument panel (5) comprising one or both of a display unit and a control unit; the instrument panel comprising a viewing window formed by a recess in the instrument panel located to expand a field of view for an autogyro pilot (see figs 1, 2, and 5 showing a recess on one side of the top side of the instrument panel); and a pilot seat arranged in front of the 

Regarding claim 17, Wang discloses:
The autogyro as in claim 15, wherein the recess extends completely through the instrument panel from a front side of the instrument panel comprising the display unit or the control unit to a diametrically opposed back side of the instrument panel (see fig 1).

Regarding claim 18, Wang discloses:
The autogyro as in claim 15, wherein the recess extends from a top side of the instrument panel in the direction of a bottom side of the instrument panel (see fig 1).

Regarding claim 24, Wang discloses:
The autogyro as in claim 15, wherein the recess tapers in one of the following directions: between a front side towards a back side of the instrument panel; between a top side and the front side of the instrument; or between the top side and a bottom side of the instrument panel (see fig 2).

Regarding claim 25, Wang discloses:
The autogyro as in claim 15, wherein the recess has a width of at most 15 cm and a depth of at most 25 cm (see fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 105314099) in view of Official Notice.

Regarding claim 26, Wang discloses the autogyro of claim 15, but does not disclose an anti-glare device.  The examiner takes Official Notice that It would have been obvious to one of ordinary skill in the art at the time of filing to add a glare shield to the autogiro of Wang to prevent glare on the instruments and navigation screens.

Regarding claim 28, Wang discloses the autogyro of claim 15, but does not disclose an additional seat.  The examiner takes Official Notice that It would have been obvious to one of ordinary skill in the art at the time of filing to add an additional seat to the autogyro of Wang for the purpose of carrying a passenger.

Allowable Subject Matter
Claims 16, 19-23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644